Case: 12-16173    Date Filed: 05/17/2013   Page: 1 of 2


                                                            [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 12-16173
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 6:01-cr-00006-JA-GJK-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee

                                     versus

RICHARD JAMES BASSETT, JR.,

                                                             Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                (May 17, 2013)

Before HULL, PRYOR and JORDAN, Circuit Judges.

PER CURIAM:

     Richard Bassett Jr. appeals the denial of his motion to reduce his sentence

based on Amendment 750 to the Sentencing Guidelines. 18 U.S.C. § 3582(c). The
               Case: 12-16173     Date Filed: 05/17/2013    Page: 2 of 2


United States moves for a summary affirmance and to stay the briefing schedule.

Because the “position [of the United States] . . . is clearly right as a matter of law

so that there [is] no substantial question as to the outcome of the case,” Groendyke

Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), we grant the motion

for summary affirmance and dismiss as moot the motion to stay the briefing

schedule.

      Bassett’s arguments are foreclosed by our precedent. We have held that

defendants, like Bassett, whose sentences are based on the career offender

guideline, U.S.S.G. § 4B1.1, not on the drug quantity tables, id. § 2D1.1, are

ineligible for a reduction of their sentence under Amendment 750. United States v.

Lawson, 686 F.3d 1317, 1321 (11th Cir. 2012); United States v. Moore, 541 F.3d
1323, 1327–30 (11th Cir. 2008). Bassett argues that the district court should have

considered the statutory sentencing factors, 18 U.S.C. § 3553(a), but a district court

considers those sentencing factors only when it has the authority to reduce a

sentence and decides whether to grant a reduction. The district court lacked the

authority to reduce Barrett’s sentence.

      We AFFIRM the denial of Bassett’s motion to reduce his sentence, and we

DISMISS as moot the motion to stay the briefing schedule.




                                           2